Citation Nr: 0311165	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-02 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUE

1.  Entitlement to an increased rating for conjunctivitis, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
seborrhea manifested by atopic dermatitis and blepharitis, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 RO rating decision.

(The issue of entitlement to an increased disability rating 
for seborrhea manifested by atopic dermatitis and blepharitis 
will be addressed in the remand portion of this decision.)


FINDING OF FACT

The veteran has chronic allergic conjunctivitis; he does not 
experience active trachomatous conjunctivitis, or other 
residuals due to conjunctivitis.


CONCLUSION OF LAW

The criteria for an assignment of a disability rating in 
excess of 10 percent for conjunctivitis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.84a (Diagnostic 
Code 6018) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2002).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2002).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence that is of primary concern because such 
evidence provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

In the veteran's case, the pertinent evidence of record 
includes private treatment records dated in July 1999.  The 
veteran complained of watering, itching, and burning eyes, 
which had worsened in the last year.  Upon examination, the 
veteran's refraction examination appeared to show 20/20 
vision in each eye.  The veteran was diagnosed with ocular 
rosacea.  

VA treatment records dated in August 1999 indicate that the 
veteran's eyes were red and tearing.  He had hypertrophic lid 
changes.  He was diagnosed with conjunctivitis.  

The veteran was afforded a VA eye examination in February 
2000.  The veteran reported that he had had chronic allergic 
conjunctivitis.  He denied having any seasonal allergies or 
sinusitis.  He indicated that he had had frequently itchy, 
red, and watering eyes.  The veteran reported that the 
itchiness and redness had increased during the past five 
years.  His visual acuity had remained the same.  The 
veteran's past ophthalmic history was negative for glaucoma, 
trauma, surgery, strabismus, and amblyopia.  The veteran did 
recall having had punctal occlusion in both eyes.  Upon 
examination, the veteran's visual acuity without correction 
was 20/30 in the right eye and 20/40 in the left eye.  The 
veteran's direct, consensual, and near responses were brisk.  
No relative afferent papillary defects were noted.  The 
veteran's extraocular muscles were orthophoric and full.  His 
confrontation visual fields revealed no scotoma.  A slit lamp 
examination revealed arcus senilis in both eyes and nuclear 
sclerotic cataracts.  The veteran also had a 1-millimeter by 
1-millimeter cystic lesion, without alopecia, situated on the 
lateral one third of the right lower lid.  An additional 
cystic lesion measuring 1 millimeter by 2 millimeters, 
without alopecia, was noted on the lateral one third of the 
left lower eyelid.  A dilated fundus examination revealed a 
cup to disc ratio of .2 in both eyes.  The remainder of the 
fundoscopic examination was not remarkable.  The veteran was 
diagnosed with chronic allergic conjunctivitis, dry eyes, and 
masses on the left lower lid and the right lower lid.  

VA treatment records dated in September 2001 indicate that 
the veteran had red eyelids.  The veteran was diagnosed with 
ocular rosacea.  In December 2001, the veteran complained of 
watery eyes.  Upon examination, the veteran had mild 
lichenification of the eyelids.  He was diagnosed with 
dermatitis of the eyes.  

Based upon a review of the evidence of record, the Board 
concludes that the veteran's adverse symptomatology 
approximates the criteria for a 10 percent rating.  
Consequently, a higher award is not warranted.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.84a (Diagnostic Code 6018) (2002).

The veteran's conjunctivitis is currently rated under 38 
C.F.R. § 4.84a, Diagnostic Code 6018, which sets forth the 
criteria for rating chronic conjunctivitis.  Active chronic 
conjunctivitis, with objective symptoms, warrants a 10 
percent rating.  38 C.F.R. § 4.84a (Diagnostic Code 6018) 
(2002).  If healed, active conjunctivitis is rated on 
residuals.  Id.  If there are no residuals, a non-compensable 
rating is assigned.  Id.

In applying Diagnostic Code 6018 to this case, the Board 
finds that the assignment of a rating in excess of 10 percent 
is not warranted.  The medical evidence of record shows a 
diagnosis of chronic conjunctivitis, which supports the 
current 10 percent rating.  No higher disability rating is 
available under this diagnostic code, and the VA 
examinations, and VA and private treatment records show no 
residuals specifically related to the veteran's 
conjunctivitis to warrant a rating under a different 
diagnostic code.  In this regard, the Board notes that there 
is no evidence to demonstrate the presence of trachomatous 
conjunctivitis; thus, evaluation under 38 C.F.R. § 4.84a, 
Diagnostic Code 6017 (2002), is not warranted.  

Similarly, the evidence does not suggest that the veteran's 
conjunctivitis-related symptomatology results in uveitis, 
scleritis, iritis, cyclitis, choroiditis, retinitis, a recent 
intra-ocular hemorrhage, a detachment of the retina, or an 
unhealed eye injury.  Additionally, although the veteran has 
complained of burning eyes, there is no indication that the 
veteran's conjunctivitis currently results in an impairment 
of visual acuity or field loss, requires rest, or results in 
episodic incapacity.  Therefore a rating under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6000, 6002, 6003, 6004, 6005, 6006, 
6007, 6008, or 6009 (2002) is not warranted.  Furthermore, 
although ocular rosacea was noted in the record, the veteran 
has not been awarded service connection for ocular rosacea, 
or rosacea keratitis; nor does the record indicate that the 
veteran's ocular rosacea is due to his service-connected 
conjunctivitis.  

Additionally, the evidence does not indicate that that the 
veteran has tuberculosis of the eye or glaucoma due to his 
service-connected conjunctivitis.  Therefore, a rating under 
38 C.F.R. § 4.84a, Diagnostic Code 6010, 6012, or 6013 (2002) 
is not warranted.  

Moreover, although the veteran has had cysts on his eyelids, 
there is no indication that the veteran's conjunctivitis 
residuals include a new growth on the eyeball or a loss of 
the portion of the eyelids.  Therefore, a rating under 
38 C.F.R. § 4.84a, Diagnostic Code 6014 or 6032 (2002) is not 
warranted.  There is no indication that his conjunctivitis 
has resulted in benign new growths or an impairment of 
vision.  As such, a rating under 38 C.F.R. § 4.84a, 
Diagnostic Code 6015 (2002), is not warranted.  

Although the veteran has complained of watery eyes, there is 
no indication that the veteran has epiphora which is due to 
his service-connected conjunctivitis.  Therefore, a rating 
under 38 C.F.R. § 4.84a, Diagnostic Code 6025 (2002) is not 
warranted.  While cataracts were noted in February 2000, 
there is no indication that these cataracts were caused or 
worsened by the veteran's service-connected conjunctivitis.  
As such, a rating under 38 C.F.R. § 4.84a, Diagnostic Codes 
6027 or 6028 (2002), is not warranted.  In addition, there is 
no evidence that the veteran's conjunctivitis has resulted in 
ptosis, ectropion, entropion, lagophthalmos, or optic 
neuritis.  As such, a rating under 38 C.F.R. § 4.84a, 
Diagnostic Code 6019, 6020, 6021, 6022, or 6026 (2002) is not 
warranted.  

Furthermore, the veteran does not have scars of the retina, 
nystagmus or loss of eyelashes due to conjunctivitis such 
that a rating may be assigned beyond the 10 percent already 
in effect for the service-connected conjunctivitis.  
38 C.F.R. § 4.84a (Diagnostic Codes 6011, 6016, and 6024) 
(2002).  

For the reasons set out above, and because the criteria for a 
10 percent rating specifically contemplate the veteran's 
service-connected losses, a higher rating is not warranted.  
As such, the Board finds that the veteran's chronic 
conjunctivitis warrants a 10 percent rating, but no more.  
38 C.F.R. § 4.84a (Diagnostic Code 6018).  

Additionally, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2002).  The current evidence of record 
does not demonstrate that the veteran's disability has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  38 C.F.R. § 3.321.  It is 
undisputed that the symptoms he experiences likely have some 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.  The 
Board recognizes the veteran has claimed that his service-
connected disability has affected his ability to work.  
However, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)) was recently 
enacted.  The VCAA, among other things, modified VA's duties 
to notify and to assist claimants by amending 38 U.S.C.A. 
§ 5103 ("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which 


portion, if any, will be obtained by the Secretary on behalf 
of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (2002) (codified at 38 C.F.R. § 3.159(b) 
(2002)); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In those cases where notice is provided to the 
claimant, a second notice is to be provided to advise that if 
such information or evidence is not received within one year 
from the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. 
§ 3.159(b), 66 Fed. Reg. 45,630, details the procedures by 
which VA will carry out its duty to provide notice.  

The Board finds that VA has complied with the notice 
requirements contained in § 5103(a).  From the outset, the RO 
has informed the veteran of the grounds on which the RO 
decided the claim and of the elements necessary to be granted 
the benefit sought.  This is evidenced by the rating action 
of September 2001, the statement of the case issued in 
February 2002, and a letter dated in April 2001, that 
informed him of the applicable laws and regulations.  
Specifically, these documents show that the RO notified the 
veteran of the development of his claim, the type of evidence 
needed to prove his claim, and of which evidence, if any, 
should be obtained by the veteran, and which evidence, if any, 
would be retrieved by VA.  38 U.S.C.A. § 5103(a) (West 2002).  
These documents also show that VA has provided the veteran 
with a recitation of the pertinent statutes and regulations, 
and discussion of the application of each to the evidence.  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and newly 
promulgated 38 C.F.R. § 3.159(b).

The Board notes that the VCAA notification letter sent to the 
veteran in April 2001 complied with the recent holding of 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, No. 02-
7304 (Fed. Cir. May 1, 2003) (DAV).  That case held that 38 
C.F.R. § 19.9(a)(2)(ii) is invalid to the extent it provides 
a claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the VCAA notification 
letter was sent to the veteran by the RO and not 


the Board.  The RO's duty to notify, pursuant to 38 C.F.R. § 
3.159(b), was not invalidated by the recent Federal Circuit 
decision.  Moreover, even though the letter did request a 
response within 60 days, it also notified the veteran that he 
had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  Since 
that one-year time period has now expired, and it does not 
appear that the veteran has any further pertinent evidence to 
submit as to this issue, adjudication of his claim by the 
Board is proper.

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  In this case, 
however, there is no outstanding pertinent evidence to be 
obtained, either by VA or the veteran.  Additionally, the 
Board finds that VA has obtained records from all sources 
identified by the veteran pertinent to the issue on appeal, 
including his post-service VA treatment records.  The veteran 
was also afforded a VA examination.  Consequently, given the 
standard of the new regulation, the Board finds that VA did 
not have a duty to assist that was unmet.

The veteran has not alleged that there is any outstanding 
pertinent evidence that would support his contentions, and 
after a review of the evidence, the Board is not aware of any 
such evidence and concludes that VA has complied with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).  Therefore, the Board finds that 
further action to comply with these new requirements is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no additional benefit 
flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
additional benefit flowing to the veteran are to be avoided).


ORDER

A disability rating in excess of 10 percent for 
conjunctivitis is denied.


REMAND

Beginning in February 2002, regulations allowed for the Board 
to conduct internal development of the record in certain 
cases.  See 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9).  Nevertheless, on May 1, 
2003, the United States Court of Appeals for the Federal 
Circuit, in the DAV case held that 38 C.F.R. § 19.9(a)(2) was 
invalid because, in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration and without having 
to obtain the veteran's waiver of the right to initial 
consideration of the evidence by the RO.  See DAV, supra.  

In the instant case, the veteran has not waived his right to 
have the Board review any additional evidence that was not 
considered initially by the RO.  Because additional 
development is needed in his case, as will be discussed in 
detail below, a remand of the case is therefore required to 
comply with DAV.  

First, a remand is necessary because it appears that there 
may be missing VA treatment records that should be associated 
with the claims file.  Currently available records indicate 
that the veteran was scheduled to have an appointment in June 
2002 at the VA Medical Center in Louisville, Kentucky to 
treat his skin disabilities.  The Board recognizes that the 
veteran's claim was certified for appeal in March 2002 and 
that the RO did not have the opportunity to request any VA 
treatment records dated subsequent to March 2002.  
Nevertheless, as these VA treatment records are likely 
pertinent to determining the current severity of the 
veteran's skin disabilities, an effort should be made to 
associate them with he claims file.  As for VA's obligation 
to secure the aforementioned records, it should be pointed 
out that VA adjudicators are charged with constructive notice 
of documents generated by VA whether in the claims file or 
not.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Consequently, because of the need to ensure that all 
potentially relevant VA records are made part of the claims 
file, a remand is required.  See Bell, supra.  

In addition, the Board notes that it appears that there are 
pertinent private medical records which should be associated 
with the claims file.  Of record is a September 1999 letter 
from the veteran to a Dr. Lafayette G. Owen that suggests 
that Dr. Owen was the veteran's treating dermatologist, and 
that Dr. Owen had prescribed medications to the veteran to 
treat his skin disabilities.  VA treatment records also refer 
to a Dr. Owen as the veteran's treating physician.  However, 
Dr. Owen's records are not included in the claims file and 
should be obtained as they are likely pertinent to the issue 
of the current severity of the veteran's skin disabilities.  

The Board also notes that the regulations used to evaluate 
skin disabilities have changed since the veteran's claim was 
filed in 1999.  See 38 C.F.R. § 4.118 (2002); 67 Fed. Reg. 
49596-99 (July 31, 2002) (to be codified at 38 C.F.R. 
§ 4.118).  Where the law or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, absent expressed intent to the contrary.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  Because the 
RO certified the issues for appeal to the Board on March 27, 
2002 and because the effective date of the change in the 
rating criteria for skin disabilities was August 30, 2002, 
the RO was not able to evaluate the veteran's service-
connected seborrhea manifested by atopic dermatitis and 
blepharitis under both the former and the revised criteria 
for rating skin disabilities.  Although the Board gave notice 
to the veteran of the changes in the rating criteria for 
rating skin disabilities in January 2003 (the Board points 
out that the date on the January 2003 letter was incorrectly 
stamped as January 2, "2002"), the RO should specifically 
evaluate his claim under 38 C.F.R. § 4.118 as it was at the 
time he filed his claim, and as amended during the pendency 
of his appeal.  See Karnas, supra.  

Moreover, additional development of the medical evidence is 
required as a result of the changes in the rating criteria.  
The Board finds that giving the veteran another opportunity 
to appear for a VA skin examination would be appropriate 
because the record does not contain a current VA skin 
examination that takes into account the new criteria 
necessary to rate skin disabilities.  Therefore, as the 
current evidence of record is insufficient to rate the 
veteran's service-connected seborrhea manifested by atopic 
dermatitis and blepharitis under the new rating criteria, the 
veteran should be afforded a new VA skin examination that 
evaluates the veteran's symptomatology in terms pertinent to 
the rating criteria that were in effect when the veteran 
filed his claim, as well as the rating criteria as amended 
during the pendency of his appeal.  See 38 C.F.R. § 4.118 
(2002); 67 Fed. Reg. 49596-99 (July 31, 2002) (to be codified 
at 38 C.F.R. § 4.118). 

The Board finds that development such as that sought by this 
remand is consistent with the mandate of the VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096, et seq. (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  In re-adjudicating this case, the RO should 
ensure that all notification and development actions required 
by the new law are met.  

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio, supra.  

2.  As part of the notice required under 
the new law, the RO should ask the 
veteran to provide information regarding 
any evidence of past or current 
treatment for his seborrhea, atopic 
dermatitis, and blepharitis for the 
period from 1998 to the present that has 
not already been made part of the 
record, and ensure that all pertinent 
records of VA or private treatment have 
been procured for review.  In 
particular, the RO should obtain all 
pertinent treatment records concerning 
the veteran's seborrhea, atopic 
dermatitis, and blepharitis from Dr. 
Lafayette G. Owen for the period from 
1998 to the present.  The RO should also 
specifically obtain all pertinent 
treatment records regarding the 
veteran's seborrhea, atopic dermatitis, 
and blepharitis from the VA Medical 
Center in Louisville, Kentucky for the 
period from February 2002 to the 
present.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2002).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

3.  After completing the development 
requested above, the veteran should be 
scheduled for a VA skin examination to 
determine the severity of his seborrhea 
manifested by atopic dermatitis and 
blepharitis.  All indicated tests and 
studies should be conducted including, 
but not limited to, photographs of all 
affected areas; such photographs should 
be associated with the claims file.  The 
claims folder, a copy of this remand, 
the former and revised rating criteria 
for 38 C.F.R. § 4.118, along with any 
additional evidence obtained pursuant to 
the requests above, should be made 
available to the examiner for review.  
Clinical findings should be elicited so 
that both the old and new rating 
criteria for rating skin disabilities 
may be applied.  See 38 C.F.R. § 4.118 
(2002); 67 Fed. Reg. 49596-99 (July 31, 
2002) (to be codified at 38 C.F.R. 
§ 4.118).  In particular, the examiner 
should classify the veteran's drug 
therapy and indicate whether any 
medication for the veteran's service-
connected skin disabilities can be 
considered systemic therapy, and whether 
such medication(s) can be characterized 
as a corticosteroid or other 
immunosuppressive drug.  The examiner 
should also specify whether the 
veteran's atopic dermatitis has resulted 
in exfoliative dermatitis, and if so, he 
or she should make clinical findings so 
that both the old and the new rating 
criteria may be applied.  The examiner 
should also describe in detail any 
scarring or disfigurement associated 
with the veteran's seborrhea, atopic 
dermatitis, or blepharitis in terms 
pertinent to the old and the new rating 
criteria.  The rationale for all 
opinions should be explained in detail.  
If the examiner provides an opinion that 
is contrary to one already of record, 
the examiner should point to specific 
findings and/or medical authority to 
explain why his or her opinion differs 
from the opinion(s) already of record.  
In this regard, the examiner should 
comment on the findings made in the 
February 2000 VA examination, as well as 
on any medical records received from Dr. 
Lafayette G. Owen.  

4.  The RO should ensure that the 
examination report complies with this 
remand, especially with respect to the 
instructions to provide specific 
findings.  If any report is insufficient, 
it should be returned to the examiner for 
necessary corrective action, as 
appropriate.  

5. After completing the required actions 
identified above, the RO should take 
adjudicatory action on the veteran's 
claim, including evaluating his service-
connected disability under 38 C.F.R. 
§ 4.118 as it was at the time he filed 
his claim, and as amended during the 
pendency of his appeal.  See 38 C.F.R. 
§ 4.118 (2002); 67 Fed. Reg. 49596-99 
(July 31, 2002) (to be codified at 
38 C.F.R. § 4.118)).  If any benefit 
sought remains denied, a SSOC should be 
issued.  The SSOC should include a 
complete recitation of both the old and 
the new rating criteria for rating skin 
disabilities under 38 C.F.R. § 4.118.  If 
the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically recite the provisions of 38 
C.F.R. § 3.655 (2002) and explain the 
effect of this regulation on the 
veteran's claim.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  After giving 
the veteran time to respond to the SSOC, and after expiration 
of the period allowed for submitting additional information 
and evidence as set forth in 38 U.S.C.A. § 5103(b), the case 
should be returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

